Citation Nr: 0527017	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  95-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected shoulder disorders.

2.  Entitlement to service connection for a hammertoe 
deformity of the left foot, to include the questions of 
whether such matter was the subject of any prior final denial 
and, if so, whether new and material evidence has been 
presented to reopen a previously denied claim therefor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1977.

The issues of, inter alia, the veteran's entitlement to 
service connection for hypertension, and whether new and 
material evidence was presented to reopen a claim for service 
connection for a left foot hammertoe deformity were 
previously before the Board of Veterans' Appeals (Board) in 
September 2003.  At that time those issues were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to obtain needed procedural and evidentiary development.  

While the case remained in remand status, the AMC's Resource 
Unit in an April 2005 rating decision granted entitlement to 
service connection for dysthymia, secondary to service-
connected disablement of the left shoulder.  While that issue 
was previously before the Board in September 2003, in light 
of the April 2005 rating decision no question remains over 
which the Board may exercise appellate jurisdiction.  

Following the completion of the requested actions as to the 
remaining issues on appeal, the case was returned to the 
Board for further consideration.  

In the context of the instant appeal, VA action to date has 
focused on the question of whether new and material evidence 
has been submitted to reopen a previously denied claim for 
service connection for a hammertoe deformity of the left 
foot.  Inherent in that action is the finding that a July 
1991 decision, denying the veteran's original claim for 
service connection is final.  The undersigned addresses only 
the merits of the question whether the July 1991 action is 
final.  Inasmuch as the July 1991 rating decision is not 
final, the remainder of the appeal pertaining to that issue 
is REMANDED to the RO via the AMC.  Consistent with the 
instructions below, VA will notify the veteran of any further 
action that is required on his part.


FINDINGS OF FACT

1.  Hypertension is not shown to have originated in service 
or within the one-year period immediately following his 
discharge from active duty, and hypertension is not shown to 
be otherwise related to his period of military service, to 
any event thereof, or to service-connected shoulder disorder.  

2.  By its action in July 1991, the RO denied the veteran's 
original claim for service connection for a bilateral foot 
disorder, including a hammertoe deformity of the left foot; 
following notice to the veteran of the action in the same 
month, a notice of disagreement, heretofore overlooked, as to 
the July 1991 denial was timely received by the RO but 
without the subsequent issuance of a statement of the case or 
other development of the appeal initiated.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of service-connected disablement of the shoulders.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2004).

2.  The RO's rating decision in July 1991, denying 
entitlement to service connection for a bilateral foot 
disorder, inclusive of a hammertoe deformity of the left 
foot, is not final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was remanded by the Board most recently in 
September 2003.  Prior remands were issued in November 1997 
and January 2000, and in August 2002 the case was the subject 
of a memorandum to the Board's now defunct evidence 
development unit.  All of the actions sought by the Board by 
its prior development requests appear to have been completed 
in full as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, as the disposition of the question involving 
finality of the RO's action in July 1991 is favorable to the 
veteran, only the question of VCAA compliance regarding the 
claim for service connection for hypertension need be 
addressed.  Here, the Board finds that there is no issue as 
to providing an appropriate application form or completeness 
of the application.  Written notice provided to the veteran 
by the AMC in March 2004 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including one or more medical examinations of 
the veteran.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Hypertension

De novo review of the veteran's claim for service connection 
for hypertension is warranted on the basis that while an 
original claim for hypertension was denied in November 1987, 
notice of this denial, and notice of his appellate rights was 
not provided to the veteran.  See Best v. Brown, 10 Vet.App. 
322, 325 (1997).  As such, the veteran's original claim for 
service connection for hypertension remains pending.  It, 
too, is noted that the RO/AMC has considered this matter 
based on the veteran's original claim.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) Medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet.App. 247, 253 (1999).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days of more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Additional disability resulting from the aggravation of a 
nonservice-connected disorder by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet.App. 439 (1995).

In various oral and written statements, including testimony 
at Board hearings conducted in September 1997 and February 
2002, the veteran has set forth allegations that hypertension 
originated in service or, in the alternative, that it is the 
direct result of his service-connected shoulder disorders.  

Records provided by the service department reflect that the 
veteran did not have any foreign and/or sea service.  The 
veteran did not engage in combat with the enemy while on 
active duty, nor does he so contend.  To that extent, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application in this case.  

Service medical records reveal no diagnosis or treatment for 
hypertension.  Such records identify a blood pressure reading 
of 142/90 in June 1976, when the veteran was seen for 
evaluation of complaints of weakness and dizziness.  All 
subsequent inservice blood pressure readings were within 
normal limits.  On a separation medical examination in May 
1977, the veteran reported that he did not know whether he 
ever had suffered high or low blood pressure.  The examiner 
noted there had been a single episode of high blood pressure 
in June 1976, with no followup care being administered and 
all subsequent blood pressure limits being within normal 
limits.  The examiner further reported that the veteran's 
blood pressure was currently within normal limits, with no 
complaints or sequelae.  

Postservice medical data reveal blood pressure readings of 
130/80, 122/90, 130/90, 110/80, and 118/78 during a September 
1977 VA examination.  A diagnosis of hypertension was not 
entered.  A showing of blood pressure readings which were 
elevated at times and normal at other times followed, but 
hypertension was not clinically diagnosed until June 1985.  

By rating action in March 1978, service connection was 
established for postoperative degenerative lipping of the 
left shoulder with a history of dislocation, and for a 
dislocation of the right shoulder.  Evidence linking the 
veteran's service-connected shoulder disorders to 
hypertension is found in the September 1997 opinion of a 
private treating physician, W. T. Hall, M.D.  Therein, Dr. 
Hall opined that the veteran's hypertension was aggravated by 
chronic shoulder pain.  However, no reference to the 
aggravation of the veteran's hypertension by bilateral 
shoulder pain was set forth in Dr. Hall's June 1997 
statement.  Further, in an October 1998 opinion, Dr. Hall 
raised but the possibility of any such aggravation and by 
factors other than the service-connected shoulder 
disabilities, when he opined that the veteran's hypertension 
may be in part secondary to persistent shoulder pain.  

To ally any confusion, the Board directed that the veteran be 
examined by VA and opinions be obtained as to the 
relationship between the veteran's hypertension and his 
period of military service, or disability incurred or 
aggravated therein.  That examination was conducted in 
February 2001, with findings therefrom yielding a pertinent 
diagnosis of high blood pressure, treated.  

The examiner in a May 2003 addendum to the earlier 
examination report concluded that it was not likely that the 
veteran's hypertension developed during his military service, 
citing only one elevated inservice blood pressure reading.  
As to the relationship between hypertension and the 
appellant's service-connected shoulder disorders, the VA 
examiner expressed disagreement with Dr. Hall's conclusion, 
noting that following shoulder surgery, when shoulder pain 
would be considerable, there was no indication of abnormal 
blood pressure.  Thus, in the VA examiner's view, it was 
concluded that Dr. Hall's opinion was not a very attainable 
conclusion.  The VA examiner was also of the opinion that 
there was greater than a 90 percent certainty that the 
veteran's chronic pain did not cause his hypertension.  

In all, there is no competent evidence of essential 
hypertension in service, or compensably disabling 
hypertension within the one-year period immediately following 
service, or a clinical diagnosis of hypertension until almost 
eight years following the veteran's discharge from service.  
Moreover, no medical professional has furnished findings or 
opinions linking hypertension to the appellant's period of 
service or any event thereof.  As such, there is no basis for 
a grant of service connection on a direct basis for 
hypertension.  

As for the claim for secondary service connection, there are 
two divergent opinions presented.  The more persuasive 
opinion, however, is that offered by the VA examiner in May 
2003, to the effect that the veteran's bilateral shoulder 
disorder neither caused nor aggravated his hypertension.  The 
VA examiner adeptly noted that, if one were to assume that 
Dr. Hall's premise was correct that shoulder pain was 
aggravating the veteran's hypertension, then blood pressure 
readings would have been at their worst during the immediate 
postoperative period following shoulder surgery.  In fact, no 
elevation of the veteran's blood pressure was shown.  On that 
basis, and in light of the Dr. Hall's other opinions, as set 
forth in June 1997 and October 1998, which diminish the 
probative value of his September 1997 conclusion, it is found 
that a preponderance of the evidence is against finding that 
the service-connected shoulder disorders either caused or 
aggravate the veteran's hypertension.  

On the basis of the foregoing, service connection on direct 
and secondary bases for hypertension is denied.  

Hammertoe Deformity of the Left Foot

The Montgomery RO has developed this matter on the basis of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hammertoe deformity of the left foot, having found that the 
RO in Los Angeles, California, had previously denied the 
veteran's original claim in a rating decision of July 1991.  
The undersigned herein addresses only the limited issue of 
whether finality has attached to the July 1991 denial.  

The veteran initiated a claim for service connection for a 
hammertoe deformity of the left foot in May 1990.  That claim 
was denied by the Los Angeles RO in a rating decision of July 
3, 1991.  Written notice of the action taken and of the 
veteran's appellate rights was furnished to him in a letter 
dated in July 1991.  Received by the Montgomery RO in 
December 1991 and by the Los Angeles RO in January 1992 was a 
written statement from the veteran, wherein he made specific 
reference to the RO's letter of July 1991, notifying him of 
the denial of his claim, and indicated that he was 
petitioning for relief and ultimately, if necessary, review 
by the Board.  That statement satisfies the requirements of 
38 C.F.R. § 20.201 (2004), and may only reasonably be 
interpreted as a notice of disagreement with the July 1991 
denial.  

VA did not thereafter act to provide the veteran with a 
statement of the case or otherwise develop the appeal 
initiated as to the original claim of entitlement to service 
connection for a foot disorder.  That original claim remains 
pending.  That being the case finality cannot, by definition, 
attach to the July 1991 action.


ORDER

Service connection for hypertension, to include secondary to 
service-connected bilateral shoulder disorders, is denied.

Finality has not attached to the RO's denial in July 1991 of 
entitlement to service connection for a bilateral foot 
disorder, including a hammertoe deformity of the left foot. 




REMAND

Inasmuch as finality has not attached to the July 1991 denial 
of the veteran's original claim for service connection for a 
bilateral foot disorder, and the RO or AMC Resource Unit has 
not considered the matter presented on that basis, remand is 
required to afford the RO/AMC the opportunity for de novo 
review of the veteran's original claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
original claim of entitlement to service 
connection for a bilateral foot disorder, 
to include a hammertoe deformity of the 
left foot.  The veteran must be notified 
what portion of any necessary evidence VA 
will secure, and what portion he himself 
must submit.  Finally, he must be advised 
to submit all pertinent evidence not 
already on file that he has in his 
possession, and that, if requested, VA 
will assist him in obtaining pertinent 
treatment records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Lastly, the issue of the veteran's 
entitlement to service connection for a 
bilateral foot disorder, to include a 
left foot hammertoe deformity, based on 
the veteran's original claim therefor, 
must be adjudicated de novo on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


